      CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


In re Syngenta AG MIR162 Corn Litigation,             File No. 20-mc-064 (ECT/ECW)
(D. Kan. No. 2:14-md-02591-JWL-JPO);
DeLong Co., Inc. v. Syngenta AG,
(D. Kan. No. 2:17-cv-02614-JWL-JPO)

Randal Giroux,

             Movant,
                                                         OPINION AND ORDER
v.

Syngenta AG; Syngenta Biotechnology, Inc.;
Syngenta Corporation; Syngenta Crop
Protection AG; Syngenta Crop Protection,
LLC; Syngenta Seeds, LLC,

           Defendants.
________________________________________________________________________

Kathryn N. Hibbard, Robert J. Gilbertson, and X. Kevin Zhao, Greene Espel PLLP,
Minneapolis, MN, for Nonparty Movant Randal Giroux.

David I. Horowitz, Kirkland & Ellis LLP, Los Angeles, CA, Edwin U., Kirkland & Ellis
LLP, Washington, D.C., Steven L. Schleicher and Erica Holzer, Maslon LLP, Minneapolis,
MN, for Defendants.


      This subpoena-enforcement matter arises from a complex multidistrict litigation

(“MDL”) consolidated in the United States District Court for the District of Kansas.

Syngenta1—the defendant there—served a subpoena for deposition on nonparty Randal

Giroux after an MDL plaintiff designated him as a non-retained expert witness. The MDL

plaintiff, The DeLong Company, Inc., seeks to introduce Giroux’s earlier deposition


1
      Defendants will be referred to collectively as “Syngenta.”
       CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 2 of 17




testimony to support its case. Giroux, a Minnesota resident, has filed a motion to quash

the subpoena. Syngenta opposes Giroux’s motion to quash and has moved to transfer this

dispute to the District of Kansas for a decision by one of the assigned MDL judges.

Because exceptional circumstances warrant transferring Giroux’s motion to quash to the

MDL Court, Syngenta’s transfer motion will be granted, and a decision on Giroux’s motion

to quash left for the MDL Court.

                                               I

       Giroux is the “Vice President – Global Regulatory Leader at Cargill, Incorporated,”

where he has worked for twenty years. Giroux Decl. ¶ 1 [ECF No. 4]. His connection to

Cargill explains his involvement in this matter. In 2014, Cargill sued Syngenta, alleging it

had harmed the American agricultural market by prematurely commercializing a type of

genetically modified corn seed before it was approved for import by China (a major export

market). See Cargill, Inc. v. Syngenta, AG, No. 67061 (Louisiana’s 40th Jud. Dist. Ct.,

Parish of St. John the Baptist); Hibbard Decl. ¶ 2 [ECF No. 5]. Thousands of similar

lawsuits were brought in federal and state courts throughout the country. The Judicial

Panel on Multidistrict Litigation ordered the transfer and consolidation of all related federal

cases in the District of Kansas, now pending before District Judge John W. Lungstrum and

Magistrate Judge James P. O’Hara. See In re: Syngenta AG MIR162 Corn Litig., MDL

No. 2591, 65 F. Supp. 3d 1401 (J.P.M.L. Dec. 11, 2014). The MDL now includes hundreds

of lawsuits filed against Syngenta by corn farmers and others in the American corn

industry. See In re: Syngenta AG MIR162 Corn Litig., No. 2:14-md-02591-JWL-JPO (D.

Kan.). Like Cargill, MDL plaintiffs typically “allege that genetically-modified corn was


                                              2
       CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 3 of 17




commingled in the United States corn supply, that China rejected imports of all corn from

the United States because of the presence of the trait, and that such rejection caused corn

prices to drop in the United States.” Hibbard Decl. Ex. 9 (“DeLong Disc. Order”) at 1–2

[ECF No. 5-1 at 83–84].

       Given the large number of similar state-court cases, the MDL Court issued an order

granting state courts the option to coordinate discovery with the MDL. See Horowitz Decl.

Ex. Q (“Coordination Order”) [ECF No. 15-1 at 162–81]. Among the state actions

adopting the Coordination Order was Cargill’s lawsuit in Louisiana state court. Hibbard

Decl. Ex. 1 [ECF No. 5-1 at 2]. Throughout discovery in Cargill’s lawsuit, the MDL, and

litigation in the other coordinated proceedings, Giroux has testified six times in various

capacities:

          (1) May 2016: Giroux was deposed as Cargill’s corporate representative in a

              deposition taken pursuant to Section B.4 of the Coordination Order in the

              MDL and coordinated proceedings.

          (2) June 2016: Giroux was deposed in his individual capacity as a fact witness

              in a deposition taken pursuant to Section B.4 of the Coordination Order in

              the MDL and coordinated proceedings in Minnesota state court.

          (3) November 2016: Giroux was deposed as an expert for the bellwether

              plaintiffs in the MDL and coordinated proceedings in Minnesota state court.

          (4) June 2017: Giroux testified during an MDL bellwether trial.

          (5) September 2017: Giroux testified during a coordinated class-action trial in

              Minnesota state court.


                                            3
       CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 4 of 17




          (6) December 2017: Giroux was deposed about his opinions in his capacity as

              an expert for Cargill in its pending lawsuit in Louisiana state court.

Giroux Decl. ¶ 2; Hibbard Decl. ¶ 5; Giroux Br. at 4 [ECF No. 3 at 9].

       On July 17, 2020, MDL plaintiff DeLong served Syngenta with a Rule 26(a)(2)

disclosure. Hibbard Decl. Ex. 5 (“Expert Disclosure”) [ECF No. 5-1 at 41–46]; see also

DeLong Co., Inc. v. Syngenta AG, 2:17-cv-02614-JWL-JPO (D. Kan.). In the disclosure,

DeLong designated Giroux as an expert under Federal Rule of Evidence 702 and stated its

intention to offer at trial his “prior trial testimony in the Kansas farmer class trial, and

potentially his trial testimony in the coordinated action pending in the state district court

of Hennepin County, Minnesota.” Expert Disclosure at 2. Further, DeLong reserved the

right to “rely on all other reports” issued by Giroux in relation to the MDL and to “use at

trial [his] other deposition or trial testimony in the MDL, or in the referenced, coordinated

proceeding.” Id. at 3. In response, Syngenta emailed DeLong to arrange a deposition for

Giroux. Horowitz Decl. Ex. G [ECF No. 15-1 at 77]. But DeLong was not interested.

DeLong had neither retained nor specially employed Giroux to provide expert testimony

under Federal Rule of Civil Procedure 26(a)(2)(B); nor had Giroux otherwise consented or

agreed to provide new testimony. Giroux Decl. ¶¶ 3–5; Horowitz Decl. Ex. H [ECF No.

15-1 at 81]. And according to DeLong, a deposition was unnecessary anyway, because

Giroux had already been deposed and cross-examined on his opinions in the earlier

lawsuits. Horowitz Decl. Ex. G [ECF No. 15-1 at 73, 76]. Regardless, said DeLong,

because it had not retained Giroux as an expert, it did not have authority to procure his



                                             4
       CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 5 of 17




attendance for a deposition. Hibbard Decl. Ex. 4 [ECF No. 5-1 at 38]. Syngenta took issue

with this. According to Syngenta, if Giroux’s years-old expert testimony from another case

was to be offered at trial, Syngenta should first have the opportunity to depose him about

the application of those opinions to the DeLong case. Horowitz Decl. Ex. G [ECF No.

15-1 at 75].

       On August 8, 2020, Syngenta emailed Cargill’s counsel a subpoena for deposition

that it intended to serve on Giroux. Hubbard Decl. Ex. 4 [ECF. No. 5-1 at 39]. Upon

learning that Giroux would move to quash the subpoena, however, Syngenta elected to

withdraw it. Id. at 35–38. Syngenta then filed a motion with the MDL Court. The motion

requested an order either requiring DeLong to procure Giroux’s deposition or striking

Giroux’s testimony and precluding DeLong from relying on him as an expert at trial.

Horowitz Decl. Ex. J (“Mot. to Compel”) at 1–2 [ECF No. 15-1 at 97–98]. In its motion,

Syngenta stressed that the Coordination Order did not permit the use of deposition

testimony from other coordinated proceedings save for impeachment, id. at 6; that, as an

exporter of distiller’s dried grains with solubles, DeLong’s damages claims differed from

those of earlier plaintiffs and were not considered by Giroux’s risk analyses, id. at 7; and

that Syngenta should be permitted to test Giroux’s years-old opinions in light of intervening

world events, id.2 DeLong opposed the motion.




2
      Syngenta cited a “stunning revision” of China’s corn production, China’s failure to
approve a single new biotech event between July 2017 and January 2019, and the U.S.-
China trade war. Id.


                                             5
       CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 6 of 17




       Magistrate Judge O’Hara denied Syngenta’s motion. DeLong Disc. Order at 7.

While observing “there is no doubt Syngenta may depose [Giroux]” under Rule 26, the

Court was “not persuaded that DeLong, as the designating party, ha[d] an obligation to

produce Mr. Giroux for a deposition.” Id. at 4. Afterall, Giroux is neither a party nor under

any party’s control in that litigation. Id. Thus, Magistrate Judge O’Hara reasoned, if

Giroux was unwilling to sit for a deposition, Syngenta was required to issue a subpoena in

accordance with Federal Rule of Civil Procedure 45, which provides a nonparty the

opportunity to be heard, including by filing a motion to quash or modify the subpoena. Id.

at 4–5. Magistrate Judge O’Hara extended the discovery deadline so that Syngenta could

serve Giroux with a subpoena under Rule 45. If Syngenta elected to do so, it was instructed

to “immediately inform the assigned Minnesota judge that [Magistrate Judge O’Hara was]

amenable to accepting transfer of the motion under Rule 45(f).”3 Id. at 6. Enter the present

dispute.

       On September 4, 2020, Syngenta served a new subpoena on Giroux, again seeking

to depose him via live video feed in Minneapolis. Horowitz Decl. Ex. L [ECF No. 15-1 at

134–37]. Giroux then filed the present motion to quash the subpoena. ECF No. 1. Giroux

argues that Syngenta’s subpoena aims to impermissibly “force him to provide unwilling

expert testimony,” and that the subpoena imposes an undue burden under Federal Rule of

Civil Procedure 45(d)(3)(A)(iv). Giroux Br. at 7–22 [ECF No. 3 at 12–27]. Syngenta filed




3
       Magistrate Judge O’Hara also denied the motion as premature to the extent it sought
to exclude Giroux’s testimony at trial. Id. at 6.

                                             6
        CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 7 of 17




a brief in opposition, ECF No. 14, and moved to transfer Giroux’s motion to quash

subpoena to the MDL court in the District of Kansas, ECF No. 13.

                                            II

        Third-party subpoenas and disputes related to those subpoenas are governed by

Federal Rule of Civil Procedure 45. Initially, “[a] subpoena must issue from the court

where the action is pending.” Fed. R. Civ. P. 45(a)(2). If the compliance court did not

issue the subpoena, “it may transfer a motion under [Rule 45] to the issuing court if the

person subject to the subpoena consents or if the court finds exceptional circumstances.”

Fed. R. Civ. P. 45(f).    Absent consent, the transfer proponent bears the burden of

demonstrating that exceptional circumstances are present. Fed. R. Civ. P. 45 advisory

committee’s note to 2013 amendment. Giroux does not consent. He staunchly opposes

transfer of his motion to the District of Kansas. Giroux Reply Br. at 1–3 [ECF No. 27 at

3–5].   Syngenta therefore must demonstrate that exceptional circumstances warrant

transfer.

        Rule 45 does not define exceptional circumstances, and instructive Eighth Circuit

authority has not been cited or found. The Advisory Committee’s note to the 2013

amendment provides helpful guidance. It states in relevant part:

              The prime concern should be avoiding burdens on local
              nonparties subject to subpoenas, and it should not be assumed
              that the issuing court is in a superior position to resolve
              subpoena-related motions. In some circumstances, however,
              transfer may be warranted in order to avoid disrupting the
              issuing court’s management of the underlying litigation, as
              when that court has already ruled on issues presented by the
              motion or the same issues are likely to arise in discovery in
              many districts. Transfer is appropriate only if such interests


                                            7
       CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 8 of 17




              outweigh the interests of the nonparty served with the
              subpoena in obtaining local resolution of the motion. Judges
              in compliance districts may find it helpful to consult with the
              judge in the issuing court presiding over the underlying case
              while addressing subpoena-related motions.

Fed. R. Civ. P. 45 advisory committee’s note to 2013 amendment. To evaluate whether

exceptional circumstances are present in any given case, one court has aptly identified three

“overarching questions” to guide the inquiry:

       (1) whether the underlying litigation will be disrupted if the subpoena dispute

          is not transferred;

       (2) whether the nonparty subpoena recipient will suffer undue burden or cost

          if the subpoena dispute is transferred; and

       (3) whether, based on various considerations, the issuing court is in the best

          position to rule on the motion to compel.

In re Disposable Contact Lens Antitrust Litig., 306 F. Supp. 3d 372, 376 (D.D.C. 2017).

These three considerations will be applied here.

                                             A

       The first question is whether resolution of the subpoena dispute by this court risks

disrupting the underlying MDL litigation in the District of Kansas (and, for that matter,

that Court’s management of discovery proceedings for coordinated state-court actions

across the country). This dispute does not arise from a run-of-the-mill lawsuit, but an

exceptional one. The DeLong case is part of a complex, years-long MDL action comprised

of hundreds of federal lawsuits. The assigned MDL judges are tasked with globally



                                             8
       CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 9 of 17




managing discovery for thousands of related state court actions. It seems implausible that

this court could identify and give proper weight to the implications Giroux’s motion may

have on the MDL Court’s management of its cases. This fact alone arguably is enough to

justify transfer. In re Disposable Contact Lens Antitrust Litig., 306 F. Supp. 3d at 378

(“[T]he MDL status of the underlying litigation is surely an ‘exceptional circumstance’ that

weighs strongly in favor of transfer to the Issuing Court under Rule 45(f), because the same

concerns about orderliness and disruption that led to the consolidation of actions as an

MDL in the first place arise with respect to pretrial disputes regarding subpoenas issued in

the context of that complex litigation.”). Transfer to the MDL Court “may be warranted to

avoid piecemeal rulings by different judges, reaching different conclusions, in resolving

identical disputes.” In re Niaspan Antitrust Litig., Civ. No. JKB-15-1208, 2015 WL

3407543, at *1 (D. Md. May 26, 2015); see Visionworks of Am., Inc. v. Johnson & Johnson

Vision Care, Inc., 1:17–MC–0055–LY–AWA, 2017 WL 1611915, at *2 (W.D. Tex. Apr.

27, 2017) (observing that “[u]niformity of discovery rulings” in complex multidistrict

litigation is “critical to achieving fairness to the parties and non-parties”).

       If that weren’t enough, there are potential issues this court can identify. One

example of disruption contemplated by the Advisory Committee is where an issuing court

“has already ruled on issues presented by the motion[.]” Fed. R. Civ. P. 45 advisory

committee’s note to 2013 amendment. On this point, Syngenta cites the MDL Court’s past

rulings on motions involving Giroux. Syngenta Br. at 21–22 [ECF No. 14 at 25–26].

Indeed, in 2016, Syngenta and a group of MDL plaintiffs were embroiled in a similar

discovery dispute. Magistrate Judge O’Hara was asked “to decide whether Randall Giroux


                                               9
      CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 10 of 17




. . . should sit for a third deposition now that plaintiffs have designated him a non-retained

expert under Fed. R. Civ. P. 26(a)(2)(C).” Horowitz Decl. Ex. R at 1 [ECF No. 15-1 at

183]. There, as Giroux argues here, plaintiffs asserted that Giroux’s deposition would be

unreasonably cumulative, that the subject matter of the proffered testimony had already

been covered in earlier depositions, and that Syngenta had therefore had “ample

opportunity” to question Giroux about these topics. Compare id. at 2–3, with Giroux Br.

at 1–2, 11, 14, 16–19, and Giroux Reply Br. at 11, 14–15. The MDL Court granted

Syngenta leave to take Giroux’s deposition. Horowitz Decl. Ex. R. at 3 [ECF No. 15-1 at

185]. Thus, the MDL court has ruled on at least some issues presented by Giroux’s motion

to quash.

       Further, disruption may also occur where “the same issues are likely to arise in

discovery in many districts.” Fed. R. Civ. P. 45 advisory committee’s note to 2013

amendment. Here, ruling on Giroux’s motion may require the court to interpret the

Coordination Order—implemented to ensure uniformity and efficiency of discovery for

thousands of related cases. Giroux, for instance, maintains that, under the Coordination

Order, any deposition ordered in DeLong’s case may not be used other than for

impeachment purposes in Cargill’s Louisiana case. And he asks this court to enter a

protective order prohibiting its use for any purpose if the motion to quash is denied. Giroux

Br. at 21–22; Giroux Reply Br. at 15–16; see Coordination Order at 9–10. Syngenta lodged

a related argument regarding the use of Giroux’s prior deposition testimony in the DeLong

action in its earlier motion before the MDL Court—an argument that was rejected as

premature. DeLong Disc. Order at 6. It is possible that Syngenta will renew its motion to


                                             10
      CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 11 of 17




exclude Giroux’s expert testimony, in which case it will likely renew this very argument.

Other parties, in other related cases, could also be impacted by this court’s ruling. Thus,

resolving Giroux’s motion to quash poses a substantial risk of disrupting the issuing

Court’s management of the MDL and coordinated proceedings.

       Further, a ruling on Giroux’s motion could disrupt the MDL Court’s management

of the DeLong case itself, where discovery has all but concluded and trial is approaching.

See DeLong Disc. Order at 6; see Fed. Home Loan Mortg. Corp. v. Deloitte & Touche LLP,

309 F.R.D. 41, 43–44 (D.D.C. 2015) (finding exceptional circumstances due to “short

discovery window and complexity of the issues raised”); XY, LLC v. Trans Ova Genetics,

L.C., 307 F.R.D. 10, 11–13 (D.D.C. 2014) (finding exceptional circumstances where

issuing court had “already supervised substantial discovery and begun preparations for

trial”). Fact discovery has closed, and the deadline for all dispositive motions and motions

to exclude expert testimony has been set for October 23, 2020. DeLong Co., Inc. v.

Syngenta AG, 2:17-cv-02614-JWL-JPO (D. Kan.), ECF No. 73. Were this court to decide

the motion to quash, the MDL Court’s options may be narrowed in certain respects. Take

the admissibility of Giroux’s prior testimony. Perhaps the MDL Court will prefer to admit

Giroux’s deposition testimony, and to deny any motion by Syngenta to exclude it. If this

court grants Giroux’s motion to quash, Syngenta will not have had the opportunity to cross-

examine Giroux on his opinions in relation to DeLong. Perhaps, then, the MDL Court

would be inclined to exclude Giroux’s testimony. See Fed. R. Civ. P. 26(b)(4)(A) (“A

party may depose any person who has been identified as an expert whose opinions may be

presented at trial.”). Or, as Giroux and DeLong have argued, maybe the MDL Court would


                                            11
      CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 12 of 17




find that Syngenta’s past opportunities to depose Giroux were sufficient nonetheless. The

bottom line is that the decision on Giroux’s motion to quash is bound up with decisions

better left for the MDL Court—particularly given the late stage of those proceedings.

                                              B

       Second, the court should also ask whether the MDL Court is in a better position to

rule on Giroux’s motion. As a starting point, we “should not . . . assume[]” that it is. Fed.

R. Civ. P. 45 advisory committee’s note to 2013 amendment. But the duration and

complexity of the underlying MDL are factors that may place the issuing court in a superior

position. Bell v. ATH Holding Co., Misc. Action No. 18-148, 2018 WL 3429710, at *7

(E.D. Pa. July 16, 2018); In re UBS Fin. Servs., Inc. of Puerto Rico Sec. Litig., 113 F. Supp.

3d 286, 288 (D.D.C. 2015); Wultz v. Bank of China, Ltd., 304 F.R.D. 38, 46 (D.D.C. 2014).

       Here, the underlying MDL is complex. For nearly six years the District of Kansas

has overseen hundreds of consolidated federal actions, as well as discovery for thousands

of coordinated state actions, in which different types of plaintiffs have sued various related

Syngenta entities. See, e.g., In re Syngenta AG MIR 162 Corn Litig., 131 F. Supp. 3d 1177

(D. Kan. 2015). The issues involved are complex and too numerous to recite here. See id.

In his papers, even Giroux recognizes Magistrate Judge O’Hara’s deep familiarity with

these issues. Giroux Br. at 28 n.16; Giroux Reply Br. at 8 n.3. That familiarity would

benefit the parties in resolving this dispute. For instance, the parties contest the propriety

of Syngenta’s subpoena. Giroux contends a deposition is needlessly cumulative; Syngenta

maintains that it is necessary to assess how Giroux’s years-old opinions fit DeLong’s case

and how his opinions have aged in light of intervening world events. See Giroux. Br. at


                                             12
      CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 13 of 17




19–20; Giroux Reply Br. at 14–15; Syngenta Br. at 9, 11–15. The parties thus invite this

court to wade into an extensive MDL litigation history to assess the relevance and

cumulativeness of additional testimony. To be sure, these are factors properly considered

in determining substantial need and undue hardship under Rule 45(d)(3)(C)(i). But the

MDL Court is better suited to balance relevance and necessity of discovery against the

need to protect Giroux, while at the same time giving due consideration to the years of

discovery it has overseen under the Coordination Order. See In re Braden, 344 F. Supp.

3d 82, 93, 96 (D.D.C. 2018) (transferring motion to compel where resolution required court

to evaluate relevance of documents sought); Mueting, Raasch, & Gebhardt, P.A. v. PPG

Indus., Inc., 18-mc-62 (JNE/TNL), 2018 WL 3971945, at *2 (D. Minn. Aug. 20, 2018)

(recipients' arguments that discovery sought was “irrelevant, cumulative, and burdensome”

weighed in favor of transfer because issuing court was better positioned to assess discovery

needs); Rushing v. Williams-Sonoma, Inc., Nos. 5:18-cv-411-KKC, 5:18-cv-420-KKC,

2018 WL 3435354, at *2 (E.D. Ky. July 17, 2018); In re Disposable Contact Lens Antitrust

Litig., 306 F. Supp. 3d at 381–82 (finding that presiding judges were better positioned to

evaluate the relevance of discovery related to complex claims in MDL); Flynn v. FCA US

LLC, 216 F. Supp. 3d 44, 47–48 (D.D.C. 2016) (finding that the issuing court, already

immersed in discovery, could better scrutinize argument that discovery was irrelevant and

duplicative); Judicial Watch, Inc. v. Valle Del Sol, Inc., 307 F.R.D. 30, 35 (D.D.C. 2014)

(explaining that issuing court had presided for four years and was better positioned to judge

relevance and necessity of discovery sought). And on cumulativeness, the MDL Court has

already established its own standards for resolving allegations of duplicative discovery:


                                             13
      CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 14 of 17




              For any discovery that is claimed already to have been obtained
              in another proceeding, giving rise to a discovery dispute, the
              parties in a Coordinated Action may only take such discovery
              upon leave of either the MDL Court or the Court in which the
              Coordinated Action is pending. Such leave shall be obtained
              on noticed motion for good cause shown, including why the
              discovery already obtained in the MDL Proceeding is not
              duplicative.

Coordination Order at 7. The MDL court is best positioned to construe and enforce its

global discovery order.

       Finally, Giroux also claims that Syngenta intends to use Giroux’s deposition for an

improper purpose, or that its subpoena is part of a pattern of abusive discovery. Giroux Br.

at 17–20. Even these issues are better left for the Court that has overseen the litigation and

supervised the parties’ conduct. Lipman v. Antoon, 284 F. Supp. 3d 8, 14 (D.D.C. 2018);

Elliot v. Mission Tr. Servs., LLC, No. A-14-CV-972-LY, 2014 WL 7157156, at *3 (W.D.

Tex. Dec. 12, 2014) (party alleging that subpoena was part of pattern of abusive discovery

weighed in favor of transfer, as trial judge would be better positioned to assess such a

claim).

                                              C

       There is one remaining factor: the burden that transfer would place on Giroux, the

local nonparty. This is the “prime concern” under Rule 45(f). Fed. R. Civ. P. 45 advisory

committee’s note to 2013 amendment. Giroux discusses at length why enforcing the

subpoena would impose an undue burden on him. See Giroux Br. at 13–22; Giroux Reply

Br. at 10–15. But he does not attempt to explain why transfer of the subpoena dispute

would be burdensome.



                                             14
      CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 15 of 17




       There are certain burdens and costs that will almost certainly result from transfer.

One is the inevitable time and cost of additional litigation. Giroux will leave this District

having not received closure on the subpoena dispute, and he will be forced to raise the same

arguments in the District of Kansas. But that the issues will remain identical also lessons

the burden of litigating them elsewhere. After all, “these motions are already fully briefed,

making the burden light.” In re Nonparty Subpoenas Duces Tecum, 327 F.R.D. 23, 26

(D.D.C. 2018); see also In re Braden, 344 F. Supp. 3d at 92–93. It is true that Giroux and

his counsel are here in Minnesota. But Judge Lungstrum and Magistrate Judge O’Hara

have routinely held hearings in the MDL telephonically or by live video feed—no doubt

with greater frequency during the COVID-19 pandemic—and it seems unreasonable to

doubt their willingness to do so in this instance. See, e.g., DeLong Co., Inc. v. Syngenta

AG, 2:17-cv-02614-JWL-JPO (D. Kan.), ECF Nos. 70, 71; In Re: Syngenta AG MIR 162

Corn Litig., 2:14-md-02591-JWL-JPO (D. Kan.), ECF Nos. 4338, 4404, 4415, 4418; see

also Fed. R. Civ. P. 45 advisory committee’s note to 2013 amendment (“If the motion is

transferred, judges are encouraged to permit telecommunications methods to minimalize

the burden a transfer imposes on nonparties[.]”). Thus, it is doubtful that transfer will

necessitate additional travel for Giroux or his counsel, significantly diminishing any

resulting burden. See Bell, 2018 WL 3429710, at *5; N. Atl. Operating Co., Inc. v.

Dunhuang Grp., No. 18-mc-154-LPS, 2018 WL 3381300, at *2 (D. Del. July 11, 2018);

In re Subpoena of Autoliv ASP, Inc., Misc. Case No. 16-51669, 2016 WL 8201043, at *4

(E.D. Mich. Dec. 22, 2016). To summarize, Giroux’s interest in local resolution of the




                                             15
       CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 16 of 17




motion to quash is not substantial and does not override other considerations warranting

transfer.4

                                              *

       Rule 45 limits transfer to cases posing exceptional circumstances, and this is a

textbook case. A decision here would very likely disrupt the assigned judges’ management

of the complex MDL underlying this dispute, and the burden Giroux will face litigating his

motion to quash in the District of Kansas is insubstantial, whether viewed alone or in

comparison to the risk of disruption.5




4
       It’s worth mentioning that Cargill has devoted significant resources to, and has an
interest in, its Louisiana case and the MDL and related litigation. Thus, while Cargill is
not a party here or in DeLong, there is no doubt it is an interested party for purposes of this
dispute. Giroux acknowledges as much when he requests a protective order preventing his
deposition testimony, if allowed, from being used in Cargill’s Louisiana case. Giroux Br.
at 21–22; Giroux Reply Br. at 15–16.
5
       Syngenta argues that 28 U.S.C. § 1407 permits an MDL court to hear a subpoena
dispute notwithstanding the procedural limitations of Rule 45. See In re EpiPen
(Epinephrine Injection, USP) Mktg., Sales Pracs. & Antitrust Litig., No. 17-md-2785-
DDC-TJJ, 2018 WL 2926581, at *3 (D. Kan. June 11, 2018). Section 1407(b) provides
that “coordinated or consolidated pretrial proceedings shall be conducted by a judge or
judges to whom [an MDL is] assigned” and permits “[t]he judge or judges to . . . exercise
the powers of a district judge in any district for the purpose of conducting pretrial
depositions in such coordinated or consolidated pretrial proceedings.” (Emphasis added).
In view of the disposition of the transfer motion under Rule 45(f), this argument need not
be addressed.

                                              16
      CASE 0:20-mc-00064-ECT-ECW Doc. 33 Filed 10/09/20 Page 17 of 17




                                        ORDER

      Therefore, based on the foregoing, and all the files, records, and proceedings herein,

IT IS ORDERED THAT:

       1.    Syngenta’s Motion to Transfer [ECF No. 13] the motion to quash subpoena

             is GRANTED.

       2.    Randal Giroux’s Motion to Quash Subpoena [ECF No. 1] will be

             TRANSFERRED to the United States District Court for the District of

             Kansas. The Clerk of Court is directed to transfer this case forthwith.

Dated: October 9, 2020                   s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                            17
